TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00839-CR


                                Ashton Blake Locke, Appellant

                                                v.

                                 The State of Texas, Appellee




             FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        NO. D-19-0054-SA, THE HONORABLE BRAD GOODWIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Ashton Blake Locke has filed a pro se notice of appeal from the district

court’s pretrial order denying his court-appointed counsel’s motion to withdraw. With few

exceptions, this Court does not have jurisdiction to review pretrial orders in criminal cases. See

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.).           In criminal cases, “[t]he standard for

determining jurisdiction is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.” Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008); see also

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“Jurisdiction must be expressly

given to the courts of appeals in a statute.”). No statute authorizes an appeal from an order

denying a request for the dismissal or withdrawal of court-appointed counsel. See Estrada v.

State, No. 01-18-00645-CR, 2018 Tex. App. LEXIS 7287, at *1–2 (Tex. App.—Houston
[1st Dist.] Aug. 31, 2018, no pet.) (per curiam) (mem. op., not designated for publication) (“The

statute authorizing trial courts to appoint counsel for indigent criminal defendants does not

authorize interlocutory appeals of the denial of a defendant’s request to dismiss his appointed

counsel.”); Lopez v. State, No. 04-18-00165-CR, 2018 Tex. App. LEXIS 3250, at *1–2 (Tex.

App.—San Antonio May 9, 2018, no pet.) (per curiam) (mem. op., not designated for

publication) (similarly concluding that appellate court lacked jurisdiction to review trial court’s

denial of defendant’s motion to dismiss court-appointed counsel). Accordingly, we dismiss this

appeal for want of jurisdiction.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: February 12, 2020

Do Not Publish




                                                2